Citation Nr: 1511950	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-30 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that increased the rating for GERD to 10 percent, effective September 30, 2010.

Additional evidence was received in October 2014 without a waiver of RO consideration; however, as the Board is remanding the claim, there is no prejudice to her in considering such evidence.  38 C.F.R. § 20.1304 (2014).

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of her electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2014 written statement, the Veteran reported that her GERD has worsened since the most recent VA examination, which was conducted in December 2010.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the RO should attempt to obtain all relevant VA treatment records dated from September 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's GERD treatment dated after September 2012.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After obtaining all needed authorizations from the Veteran, physically or electronically associate with the claims file the Veteran's pertinent post-March 2011 private treatment records from all sources including Physicians to Women.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of her GERD.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


